Case 1:18-cr-00681-WFK Document 259 Filed 10/09/19 Page 1 of 2 PageID #: 8433



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------ X
                                                             :
UNITED STATES OF AMERICA,
                                                            :

        - against -                                         :    No. 18-cr-681 (S-1) (WFK)

JEAN BOUSTANI, et al.,                                      :    ECF Case
                                  Defendants.
                                                                 Dated: October 9, 2019
                                                            :

                                                            :

------------------------------------------------------------ X


                                     CERTIFICATE OF SERVICE

                 The undersigned, a member in good standing of the Bar of the United States

Court for the Eastern District of New York, certifies that he caused to be served true and correct

copies of Defendant Jean Boustani’s Memorandum of Law in Opposition to Motions by the

Cooperators, Their Counsel, and the Government to Quash Rule 17(A) Trial Subpoenas and its

exhibits, shortly after they were filed, via email, to the counsel referenced below.



UNITED STATES ATTORNEY’S OFFICE
Mark Bini
Hiral Metha
Margaret Moeser
Assistant United States Attorneys
Eastern District of New York
271 Cadman Plaza E
Brooklyn, NY 11201
mark.bini@usdoj.gov
hital.metha@usdoj.gov
nargaret.moeser@usdoj.gov
Case 1:18-cr-00681-WFK Document 259 Filed 10/09/19 Page 2 of 2 PageID #: 8434



CAHILL LAW
Lisa A. Cahill
747 Third Avenue, 32nd Floor
New York, NY 10017
lcahill@lisachailllaw.com

SPEARS & IMES LLP
Linda Imes
51 Madison Avenue
New York, NY 10010
limes@spearsimes.com

ROPES & GRAY LLP
Michael G. McGovern
1211 Avenue of the Americas
New York, NY 10036-8704
michael.mcgovern@ropesgray.com

AEGIS LAW GROUP LLP
Paul C. Rauser
801 Pennsylvania Avenue, N.W., Ste. 740
Washington, D.C. 20004
prauser@aegislawgroup.com



Dated: October 9, 2019
                                                /s/ Jordan Reisch________
                                                Jordan Reisch




                                          -2-
